UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 15, 2011 Date of report (Date of earliest event reported) L & L Energy, Inc. (Exact name of Registrant as Specified in Charter) Nevada 000-32505 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA 98188 (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrant’s telephone number, including area code (Former Name or Former Address, If Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Andrew Leitch has decided not to stand for re-election at the coming Annual Meeting of Shareholders and tendered his resignation from the Company’s Board of Directors effective August 10, 2011 for personal reasons. Mr. Leitch did not resign because of any disagreement with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. (Registrant) By: /s/ Dickson V. Lee Dickson V. Lee, Chief Executive Officer Date: August 15, 2011
